United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1537
Issued: February 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2010 appellant filed a timely appeal from the February 19, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review this decision. The last merit decision was issued
by the Office on February 2, 2009. As this decision was issued more than 180 days prior to this
appeal, the Board does not have jurisdiction to review the merits of case.
ISSUE
The issue is whether the Office properly denied appellant’s January 26, 2010 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 16, 1992 appellant, then a 34-year-old flat sorter, sustained an injury in the
performance of duty when a coworker threw a box that struck her head and broke her glasses.
The Office accepted her claim for facial contusions, headaches, cervical strain, cervical
degenerative disc disease, C5-6 herniated disc and depression. In 1996, appellant underwent

surgery on her cervical spine. She received compensation for temporary total disability on the
periodic rolls.
In a July 7, 2008 decision, the Office terminated appellant’s compensation benefits
effective July 1, 2008. It received information that she pleaded guilty to defrauding the Federal
Employees’ Compensation Act (FECA or Act) program, specifically and pled guilty to making a
material false statement in connection with her compensation benefits.
By decision dated February 2, 2009, an Office hearing representative affirmed the
termination. The hearing representative found that appellant forfeited her right to compensation
effective July 1, 2008. Appellant argued that 5 U.S.C. § 8148(a) applied only to felony
convictions, but citing Board precedent, the Office hearing representative held, that section
8148(a) applied to employees who pleaded to or were found guilty of a misdemeanor under
18 U.S.C. § 1920. She also argued the termination was premature, as the November 3, 2008
judgment accepting her plea was not a part of the record when the Office issued its decision.
The Office hearing representative citied Office procedures to support that, in the case of a plea
bargain, compensation should be terminated on the date the claimant entered the plea in open
court, not the date of sentencing or the date the court papers were signed. Appellant further
argued that she was mentally incompetent, but the hearing representative noted that section 8148
made no exception relating to mental incapacity.
On January 26, 2010 appellant requested reconsideration of the Office hearing
representative’s February 2, 2009 decision. She contended that she did not know it was against
the law to see a couple of pain physicians, especially when one treated her neck and the other
treated her low back. Appellant argued that she was under the influence of mind-altering drugs
when she was arrested and that detectives coerced her into signing a confession by threatening to
take her two dogs to the pound. She argued that someone broke into her house in
December 2006 and stole her pills. Appellant would not have signed the plea agreement if she
knew she was going to be charged with fraud. She insisted her confession was not true and that
she never sold pills. Appellant contended that the Office was responsible for her drug addiction,
mental condition and pain from 1992 to the present. She argued that she be placed back on
compensation.
Appellant argued that her lawyers coerced her into signing the plea bargain by telling her
that she was going to prison for many years. She explained that when she saw another physician,
he did not bill the Office. Appellant stated that there was no witness, no one she supposedly sold
drugs to, because she was not selling drugs. Appellant submitted a copy of a December 13, 2006
sheriff’s office incident report showing a complaint of burglary at her residence. A February 4,
2008 letter from the state attorney’s office congratulated appellant on completing Drug Felony
Pre-Trial Intervention and advised that the charges pending against her were now dismissed
effective February 1, 2008. Appellant resubmitted a copy of the Office’s July 7, 2008 decision.
In a decision dated February 19, 2010, the Office denied appellant’s request for
reconsideration. It found that the attached documents were irrelevant because they did not
address the issue of her July 1, 2008 guilty plea to defrauding the FECA program. The Office
found that appellant’s narrative did not consist of a legal arguments to support that the Office’s
February 2, 2009 decision was not based on the rules and regulations of the Act. Holding that

2

appellant failed to provide relevant or pertinent evidence not previously considered, the Office
denied further merit review of appellant’s case.
On appeal, appellant repeats many of the same arguments made to the Office. She states
that the state attorney bluffed her attorney, she was naive and gullible, never sold pills and was
heavily medicated when arrested. Appellant presented argument for a schedule award and how
the statement of accepted facts should be amended.
LEGAL PRECEDENT
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.1 The employee shall exercise this right through a request to
the district Office.2
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by the Office in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
A request for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the request for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
The only decision the Board may review is the Office’s February 19, 2010 decision
denying appellant’s request for reconsideration. That was not a decision on the merits of her
case rather, it found that her request did not meet one of the standards for reopening her case.
The only issue the Board may decide is whether appellant’s request for reconsideration meets
one of those standards.

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605.

3

Id. at § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

3

Appellant’s January 26, 2010 request for reconsideration, timely filed within a year of the
Office’s most recent merit decision on February 2, 2009, did not establish that the Office
erroneously applied or interpreted a specific point of law. Section 8148(a) of the Act states that
any individual convicted of violating 18 U.S.C. § 1920 or any other federal or state criminal
statute relating to fraud in the application for or receipt of any benefit under the Act, shall forfeit
any entitlement to any benefit such individual would otherwise be entitled to under the Act for
any injury occurring on or before the date of such conviction.6 The effective date of termination
in fraud cases under section 8148(a) is the date of conviction, which in cases of a plea agreement
is the date the claimant made the plea in open court, not the date of sentencing or when the court
papers were signed.7
On July 1, 2008 appellant pled guilty in open court to fraud and the Office terminated her
benefits under the Act effective that date. Her request does not show an erroneous application or
interpretation of section 8148(a). That section does not require a felony conviction, only a
violation of any federal or state criminal statute relating to fraud.8
Appellant’s request for reconsideration did not advance a relevant legal argument not
previously considered by the Office. None of the arguments she made in her request for
reconsideration is relevant. Appellant offered various explanations, but did not deny the fact that
she was found guilty to violating 18 U.S.C. § 1920 on July 1, 2008. Her plea agreement is a
matter of record. Many of appellant’s arguments, such as her insistence that she did not sell pain
pills to anyone, have nothing to do with the termination of her compensation. She was convicted
of knowingly and willfully concealing the fact that she was being treated by other physicians
who were also prescribing pain medication. That was the fraud, appellant’s failure to disclose
this material fact. Her arguments on reconsideration do not rebut this finding as noted, the Board
has no power to review her plea agreement or her conviction for fraud. It is sufficient that the
plea agreement exists and that the record shows no evidence that her conviction for fraud was
ever reversed, vacated or set aside.
Appellant did not submit with her request for reconsideration any evidence that is
relevant and pertinent new evidence not previously considered by the Office. The December 13,
2006 sheriff’s office incident report, showing a complaint of burglary at her residence, is not
relevant to the grounds on which her compensation benefits were terminated. The February 4,
2008 letter from the state attorney’s office, congratulating appellant on completing the Drug
Felony Pre-Trial Intervention and advising that the charges pending against her were now
dismissed effective February 1, 2008, do not address her later plea agreement and fraud
conviction. A copy of the Office’s July 7, 2008 decision is not new evidence relevant to the
underlying issue.

6

5 U.S.C. § 8148(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.144.12(a) (March 1997).

8

Terry A. Keister, 56 ECAB 559 (2005) (finding that the claimant forfeited, under section 8148 of the Act, his
entitlement to compensation benefits following his guilty plea to a misdemeanor charge of making a false claim
under the Act).

4

Because appellant’s January 26, 2010 request for reconsideration does not meet at least
one of the three standards for obtaining a merit review of her case, the Board will affirm the
Office’s February 19, 2010 decision denying her request.
Appellant’s arguments on appeal are repetitive and irrelevant. Whether she sold pills is
irrelevant. Whether appellant is entitled to a schedule award is irrelevant and whether the
statement of accepted facts should be amended is irrelevant to the grounds upon which the Office
terminated her compensation benefits.
CONCLUSION
The Board finds that the Office properly denied appellant’s January 26, 2010 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

